The opinion of this court was delivered by
Rogers, J.
The usual, and perhaps best proof of a plan of a town, is the production of the original, verified by the acknowledgment of the person laying it out, signed by him, or some recogni*436tion in writing under his proper hand. The evidence of the authenticity of this plan falls far short of this. It is nothing more than the unsupported testimony of the clerk, that it has been in the recorder’s office more than six years. When it is taken into view, that the town of Port Perry has been laid out more than fifty years, this must be deemed flimsy proof — certainly much less than the court had a reasonable right to require, and of which the nature of the case was susceptible. If we relax the rule of evidence to this extent, it will afford a great temptation to fraud, as nothing would he easier than to introduce surreptitiously among the papers of the office, a fabricated plan, to suit the exigencies of a particular case. Had there been anything on file indicating that it had been recognised as an official paper, by the proper officer, it would be entitled to some consideration; for, although there is no law requiring it, yet it is usual, for the information and benefit of the holders of lots, to file such plans in the recorder’s office. But something more is required than merely depositing it with the officer. In Allegheny, and I presume in other counties, plans of towns are recognised as official papers by recording, or marking them filed, noting the time of filing by the proper officer. Here there is no other proof of authenticity, except the evidence of the clerk, that it was a deposit in the office more than six years. If offered as a diagram, it would he evidence; hut it is clear it was designed as proof of title, fixing the limits and boundaries of the lot in dispute.
Judgment affirmed.